DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Regarding Claim 15: Please change the dependency of claim 15 from claim 13 to claim 12. 

Allowable Subject Matter
Claims 1-4, 12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 12, and 15-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 12. Claim 1 includes a display device comprising: a display panel configured to be folded at a folding area; a flexible window member stacked on the display panel, wherein a first portion of the window member corresponding to the folding area is formed to have a thickness smaller than a thickness of a remaining second portion of the window member; and a reinforcing layer formed in correspondence with the first portion of the window member in combination with all other elements of the base claim. Claims 2-4 and 16-20 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 12 includes An electronic device comprising: a first housing; a second housing; a hinge coupled to the first housing and the second housing; a display panel mounted in the first housing and the second housing and configured to be folded at a folding area corresponding to the hinge; a flexible window member stacked on the display element, wherein a first portion of the window member corresponding to the folding area is formed to have a thickness smaller than a thickness of a remaining second portion of the window member; and a reinforcing layer formed in correspondence with the first portion of the window member in combination with all other elements of the base claim. Claim 15 is dependent upon claim 12 and is considered to be allowable at least for the same reasons as claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841